FILED
                            NOT FOR PUBLICATION                               JAN 24 2017

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30317

              Plaintiff-Appellee,                D.C. No. 3:13-cr-00044-RRB

 v.
                                                 MEMORANDUM*
ALAN M. BARTLETT,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Ralph R. Beistline, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Alan M. Bartlett appeals from the district court’s judgment and challenges

his jury-trial convictions for two counts of mail fraud, in violation of 18 U.S.C.

§ 1341; twenty counts of bank fraud, in violation of 18 U.S.C. § 1344; five counts

of wire fraud, in violation of 18 U.S.C. § 1343; five counts of false statements, in

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. § 1001(a)(3); and five counts of aggravated identity theft, in

violation of 18 U.S.C. § 1028A(c)(4). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Bartlett contends that the district court erred by failing to conduct a

competency hearing pursuant to 18 U.S.C. § 4247(d) prior to the last business day

before his scheduled jury trial. He has not cited, and we have not found, any

authority suggesting that the district court was required to hold the competency

hearing earlier than it did. The district court thoroughly explored Bartlett’s

competence, and there is nothing in the record to support Bartlett’s claim that the

result of the proceedings would have been different had the competency hearing

been held earlier. Moreover, the record shows that the district court did not clearly

err in finding that Bartlett was competent to stand trial. See United States v.

Gastelum-Almeida, 298 F.3d 1167, 1171 (9th Cir. 2002).

      AFFIRMED.




                                           2                                      15-30317